 

Exhibit 10.16.2

SECOND AMENDMENT TO EXECUTIVE AGREEMENT

 

This Amendment (“Amendment”), dated as of January 1, 2020, is entered into by
and between Aspen Aerogels, Inc., a Delaware corporation (the “Company”), and
Donald R. Young (the “Executive”), for purposes of amending that certain
Executive Agreement between the parties effective as of January 1, 2019 as
previously amended on August 1, 2019 (the “Executive Agreement”).

RECITALS

Whereas, the Company and the Executive wish to amend the Executive Agreement to
provide for the accelerated vesting of stock options and stock-based awards in
connection with a Qualifying Termination (as defined in the Executive Agreement)
and to extend the time allowed to exercise all vested stock options in the event
of a Qualifying Termination ; and

Now, therefore, in consideration of mutual promises and other terms set forth
below, the Company and the Executive agree as follows:

 

1.

Amendment.  The Executive Agreement is hereby amended as follows:

 

 

(I)

A new sub-paragraph is added to Section 4(b) and numbered Section 4(b)(vi) so
that it applies only in connection with a Qualifying Termination prior to Change
of Control. The new Section 4(b)(vi) provides as follows:.

Options and Stock Based Awards.  Notwithstanding anything to the contrary in any
then outstanding option agreement  or stock-based award agreement (other than
the Restricted Stock Agreement, which will continued to be governed in
accordance with its terms), (a) the vesting of such number of stock options and
other stock-based awards outstanding and held by the Executive as would have
vested in the three (3) months immediately following the Date of Termination had
the Executive continued his employment for such three (3) month period shall
immediately accelerate and become vested and exercisable as of the Date of
Termination and (b) subject to any permitted action by the Board upon a Change
of Control or other merger, sale, dissolution or liquidation of the Company
under Company’s applicable equity plan to terminate the stock options or other
stock-based awards, all vested stock options shall be exercisable for not less
than one (1) year from the Date of Termination.

 

(II)

The text of Section 4(c) is deleted in full and shall now provide that it is
“RESERVED”

 

 

(III)

A new sub-paragraph is added to Section 5(a) and numbered Section 5(a)(xi) so
that it applies only in connection with a Qualifying Termination after a Change
of Control. The new Section 5(a)(xi) provides as follows:

Options and Stock Based Awards.  Notwithstanding anything to the contrary in any
then outstanding option agreement  or stock-based award agreement (other than
the Restricted Stock Agreement, which will continued to be governed in
accordance with its terms), the vesting of all stock options and other
stock-based awards outstanding and held by the Executive shall immediately
accelerate and become fully vested and exercisable as of the Date of
Termination, and subject to any permitted action by the Board upon a Change of
Control under Company’s applicable equity plan to terminate the stock options or
other stock-based awards, all vested stock options shall be exercisable for one
(1) year from the Date of Termination.

 

--------------------------------------------------------------------------------

 

 

(IV)

The text of Section 5(b) is deleted in full and shall now provide that it is
“RESERVED”

 

 

2.

Miscellaneous Provisions.  Capitalized terms used but not defined within this
Amendment have the meanings specified within the Executive Agreement.  Except as
expressly modified by this Amendment, all terms and conditions of the Executive
Agreement remain in full force and effect.  This Amendment can be executed by
the parties hereto by facsimile and in counterparts, each of which is deemed an
original and both of which taken together constitutes one agreement binding upon
the parties hereto.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than the Commonwealth of
Massachusetts.

 

In witness whereof, the Parties hereto enter into this Amendment by signing
below.

 

ASPEN AEROGELS, INC.

 

/s/ Donald R. Young

 

 

Donald R. Young

By: /s/ John F. Fairbanks

 

 

 

 

January 31, 2020

John F. Fairbanks

 

Date

Name

 

 

 

 

 

Vice President, Chief Financial Officer and Treasurer

 

 

Title

 

 

 

 

 

January 31, 2020

 

 

Date

 

 

 

 